66 F.3d 316
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jose Jesus NUESSLEIN, Plaintiff-Appellant,v.Doctor David HAINES;  Elizabeth Panaguiton, PA;  Bureau ofPrisons, Defendants-Appellees.
No. 95-6913.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 24, 1995.Decided Sept. 18, 1995.

Jose Jesus Nuesslein, Appellant Pro Se.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Jose Nuesslein appeals the dismissal without prejudice of his 42 U.S.C. Sec. 1983 (1988) complaint.  Nuesslein's complaint was dismissed without prejudice to his right to file a proper claim alleging facts showing that his constitutional rights were violated.  This court may exercise jurisdiction only over final orders.  28 U.S.C. Sec. 1292 (1988);  FED. R. CIV. P  . 54(b).  Because Nuesslein may be able to save this action by amending his complaint, the dismissal order that Nuesslein seeks to appeal is not an appealable final order.  See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir.1993).  Accordingly, we deny Nuesslein's motion for appointment of counsel, and we dismiss the appeal.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.